Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The applicant has amended the claims to include that the “position regulator is configured to prevent the first component from separating from the second component” 




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4,12,14-16,18-19,21  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. 6,246,853) in view of Karakama et al. (U.S. 7,266,326).
	Suzuki et al. teach a developing container 40 (see Fig.1A, 1B) which comprises a first component 52 and a second component 51 which come together to form a space to store developer material (col.7, lines 44-54), a sealant such as a melted adhesive is used to bond the first and second component together (col.7, lines 31-34) at joint portions 54a, 54b, 54c which regulates the positions between the first and second component by using (e.g. at joint 54a) a position regulator such as tongue (projection) 
	Regarding claim 2, the position regulator 54a6 positions the second component 51 relative to the first component 52.
	Regarding claim 3, the position regulator 54a6 is disposed outside adhesion portions 53A of the first and second component.
	Regarding claim 4, the adhesion portions are surfaces which will form a groove 53A into which the melted adhesive is poured (applied) thus at least one of these surfaces is considered applicant’s “application portion” which forms the groove 53A which is considered a recess or step-shape. 
	Regarding claim 12, the position regulator 54a6 is disposed in the vicinity of the adhesion portion 53A.
	Regarding claim 14, a developing device 105 includes a developer bearer 105b and the developing container 40 (Fig.3, col.1, lines 49-58).
	Regarding claim 15, an image forming apparatus includes the developing device 105 and an image bearer 104 (Fig.3). 

	Regarding claims 18-19, an image forming apparatus (Fig.3) includes an image bearer 104 to bear an electrostatic latent image and developing devices 105 (which include developer container) develop the latent images with developer material.
	Regarding claim 21, this is the method of constructing the developing container which would follow from the apparatus. 
Specifically, Suzuki et al. teach all that is claimed except an elastically deformable seal between the first and second component contacting the sealant. 
Karakama et al. teach a developing apparatus A (Fig.2) having a developer frame 21 (first component) and a developer roller frame 50 (second component) which are joined together to store developing material. Referring to Fig. 15, 16 the developer frame 21 and developer roller frame 50 are joined by a fusion bonding ribs 50e, 50f which are ultrasonically welded to fusion bonding surfaces 21g,21h (the ultra-sonic welding melts a portion of the ribs and bonding surface to form a liquid sealant which then hardens) and seals 36,37 at the lateral ends of the developer frame (see col.10, lines 5-35). The fusion bonding extends along the longitudinal ends of the developer frame while the seals extend along the lateral ends of the developing frame perpendicular to the longitudinal ends. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki’s developing container to include seals at the lateral ends of the developing container to complement the sealant joining at the longitudinal ends of . 

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. 6,246,853) in view of Karakama et al. (U.S. 7,266,326) as applied to claims 1-4,12,14-16,18-19,21  above and further in view of  Miyabe et al. (U.S. 2002/0159788).
	Suzuki et al.  additionally teach a plurality of  joint portions 54b,54c which are recessed (step-shaped) joints (adhesion portions) that are disposed adjacent to another. Suzuki et al. and Karakama et al.  taught supra discloses most of what is claimed except one of the adhesion portions being a projection. 
Miyabe et al. teach a developing apparatus have a first component 13 and a second component 19 bonded together at a welded portion 19i (see Fig.16) wherein the welded seam includes a projection 13k fitting into a step-shaped recess (formed by surfaces 20k, 20m – see Fig.19). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a projection fitting into a recess as an alternative to just a recess because the bonded joint will have more surface area (via the projection) to which the adhesive would adhere to and thus would form a stronger joint. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. 6,246,853) in view of Karakama et al. (U.S. 7,266,326) as applied to claims 1-4,12,14-16,18-19,21 above and further in view of Awano (U.S. 2018/0361706).
	Suzuki et al. and Karakama et al. taught supra discloses most of what is claimed except a projection functioning as a position regulator being formed in the joint to which sealant is applied. Awano teach a bonded structure 1 comprising a first component 11 being bonded to a second component 21 by using an adhesive sealant 29 (see Fig.3, par. 55-56). A projection 25 located in the joint or recess where the adhesive is applied maintains a space of uniform height between the first and second component. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki et al. and Karakama et al. to use a position regulator formed in the joint where the sealant is applied because a more uniform spacing between the two bonded surfaces can be maintained and poor bonding can be eliminated by insufficient adhesive as taught by Awano. 

6.	Claims 7-11,17,20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 7-10,17,20 the seal contacting the sealant; the seal having a cutout portion and the sealant applied next to /contacts the cutout portion is not anticipated or rendered obvious by the prior art of record. 
	
1/26/2021 have been fully considered but they are not persuasive.
	Applicant amended claim 1 to include that the position regulator prevents the first component from separating from the second component which is not discussed clearly in the specification. It is not understood how a position regulator such as 102b would prevent the separation of the two components. Additionally, the position regulator combination 161,162,171,172 is a hinge type mechanism which aids in rotating the upper case 58b toward the lower case 58a however it is not seen how this would prevent the separation of the two components (i.e. if the adhesive was not used, the upper case would swing freely and not be “prevented” from separating – at least from these elements 161,162,171,172 alone).  

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852